Title: From James Madison to Edmund Randolph, 28 October 1788
From: Madison, James
To: Randolph, Edmund


My Dear friend
Ocr. 28—88.
I inclose herewith two pamphlets on the questions agitated in France. They are written by the Marquis Condorcet, and contain more correct information than has been communicated to the public through any other channel.
I inclose also a Gazette containing observations on Manufactures by our acquaintance Mr. T. Coxe. You will probably think them worth handing to the Printer for republication. Another Gazette gives you the current information from Europe. The change in the French Ministry is believed, and is a proof of the critical distress for money which pressed the Court.
The public mind seems not to be yet settled on the Vice President. The question has been supposed to lie between Hancock & Adams. The former is far the more popular man in N. England but he has declared to his lady, it is said, that she had once been the first in America, & he wd. never make her the second. On the other hand Adams has signified, it is said, that he will serve the public in no other office. I disbelieve neither of these anecdotes. At the same time it is very possible they may be given out for particular purposes.
I wish you to give my respects to Mr J. Page, and to let him have the perusal of the Pamphlets after you have used them. Yrs. Affecly.
Js. Madison Jr
 